93.	 Mr. President, in the unavoidable absence of the Minister for Foreign Affairs, who is chairman of the delegation of Thailand, it is my privilege to extend to you on his behalf as well as that of my delegation the warmest congratulations on your election to the office of President of the thirtieth session of the General Assembly. Your deep knowledge and wide experience of international politics and your commitment to international cooperation should bring about harmony and success in our deliberations.
94.	I should also like to pay a tribute to Mr. Abdelaziz Bouteflika, the Minister for Foreign Affairs of Algeria, for the valuable work he performed during his presidency of the twenty-ninth and the seventh special sessions of the General Assembly.
95.	The thirtieth anniversary of the founding of the United Nations is marked by the consensus reached at the seventh special session devoted to development and international economic cooperation. Although the decisions made at the special session are not instant solutions to the major economic problems in the world and there still exist some fundamental differences, both in substance and in approach, between the rich and the poor countries, it is none the less evident that the General Assembly at that session made some progress in arriving at concrete measures in selected areas of international economic cooperation. It is the view of my delegation that the most significant achievement at that session is the fact that a spirit of reconciliation and cooperation prevailed throughout our long and laborious negotiations. It should, therefore, be in the interest of all countries to try to strengthen this spirit of cooperation and move forward with a view to reaching further agreements and consensus.
96.	The seventh special session was not an end in itself but constitutes yet another important step forward in the ongoing process which began with the adoption of the Declaration and the Program of Action on the Establishment of a New International Economic Order [resolutions 3201 (SVI) and 3202 (SVI)] at this historic sixth special session, and the adoption of the Charter of Economic Rights and Duties of States at the twenty-ninth session [resolution 3281 (XXIX)]. It is by no means an easy task to redress the economic disparity between developed and developing countries and to restructure a new interdependent world to ensure the orderly and well balanced social and economic growth of the international economic community. But the recently concluded session provided a forum for genuine and constructive dialog which inevitably will help to convince the industrialized nations of the futility of prolonged confrontation. At the same time, we in the third world have also become less strident in our rhetoric and more realistic and unified in our approach. We indeed made collective efforts to urge the rich nations to accept the comprehensive and rational objectives of the new international economic order, as well as its validity and practicability.
97.	My delegation stated in the general debate of the seventh special session that "interdependence" implies collective responsibility, with each partner bearing a responsibility commensurate with its increasing capability and requirements for economic and social development. This, in the opinion of my delegation, holds true particularly in the case of the developing countries. Thailand is an agricultural country with 80 per cent of its people engaging in farming and rice cultivation. In the last few decades, the Thai Government has intensified its efforts to promote industrialization, but the fact remains that exports of food grains and other agricultural products constitute more than half of our total foreign exchange earnings. Trade in food grains and agricultural products, therefore, is a matter not merely of vital interest to my country but indeed one of survival. My delegation is therefore pleased to note that these factors have been taken into consideration in the decisions taken at the seventh special session. It is our sincere hope that future arrangements for world food security and supply will continue to take into full account the legitimate interests of the food exporting developing countries, particularly in the determination of the criteria for the allocation of reserve holdings in the world food reserve system, as well as in efforts to increase food and agricultural production and to have a greater share in the world trade in these products.
98.	Thailand has always been conscious of its responsibility to the international community in the area of multilateral and bilateral food aid. Although the volume of our production of and trade in food grains amounts to a small percentage of those of the developed countries, the Thai Government has consistently contributed to the United Nations Children's Fund and the World Food Program. We have also given special consideration to the neighboring countries and have taken every possible opportunity to come to their assistance in times of natural disaster and emergency.
99.	The conciliatory atmosphere which permeated the seventh special session and produced partial results will be put to further tests in such forthcoming international meetings as the Paris conference on energy, raw materials and development and the fourth session of the United Nations Conference on Trade and Development, and in the implementation of resolution 3362 (SVII). The future will depend on the extent to which participating States, developed and developing, are able to reconcile their outstanding differences and to generate political will and moral determination to agree on the necessary collective and individual action.
100.	At the Paris conference, SouthEast Asia, a major center for the supply of energy and raw materials, should also, in our view, be adequately represented.
101.	Significant developments have also taken place in the field of international peace and security. The Final Act of the Conference on Security and Cooperation in Europe, signed by 35 Governments at Helsinki, may be viewed as a positive step towards the reduction of tension and the improvement of relations among the most powerful States. The recent agreement on disengagement in the Sinai is of limited scope. And yet its conclusion helps to maintain the momentum of negotiations and, we hope, may lead to an overall and lasting settlement of the Middle East problem and a just resolution of the Palestinian question. The Palestinians, as a party directly concerned, are as much entitled to their homeland as the Israelis are to theirs. My Government also reaffirms its strong opposition to the continued occupation of Arab territories by the Israeli forces and to any measure taken by Israel to change the status of Jerusalem.
102.	The question of Cyprus, unfortunately, continues to be high on the United Nations agenda of unresolved conflicts. It is the hope of the Thai delegation that, through the good offices of the Secretary General, some significant advance will soon be made towards a solution satisfactory to the two communities, while the sovereignty, independence and territorial integrity of the country itself will be fully respected.
103.	Events of more dramatic dimensions occurred in our part of the world. After more than two decades of war in IndoChina, fighting was finally brought to an end. With its cessation, there came also a sigh of relief from all sides and a desire to start anew. We in Thailand are not oblivious to this important development in our region.
104.	Within Thailand itself, there have been in the past two years momentous changes which have led to the rebirth of democracy and the proclamation of a constitution guaranteeing full freedom of expression and other civil liberties. Since February of this year, Thailand has had a civilian government, which is responsible to the fully elected House of Representatives. The present democratic system in my country takes fully into account the views and Opinions of all the Thai people, regardless of their political ideology or social orientation. In this process, a reasonable degree of flexibility has replaced the outmoded rigidity and has enabled us to face the new realities in the area with candor and confidence.
105.	In this connexion, I should like to quote certain parts of the speech made by the Prime Minister of Thailand, M. R. Kukrit Pramoj, at the Foreign Correspondents Association of SouthEast Asia in Singapore on 25 July 1975:
"It is rational not to fear change, for change is in the nature of all things. However, in international relations such change, if it is to he in a positive direction, cannot be carried out by one side alone without a commensurate change by the other. If we have learned at all from our history, then all of us, especially in IndoChina and SouthEast Asia, must realize that we have no real alternative but to learn to live with and to adjust to one another in the spirit of tolerance, mutual confidence and trust.
"You can see that this is the trend all over the world; peoples and nations are reaching out, or trying to reach out, to mend the fences, to settle the differences that at one point in time had the fervor of a struggle between good and evil. Reality dictates that we must think anew because the times are new. We must dis-enthrall ourselves from old prejudices and evolve a policy which is rational for our own time.
"Meanwhile, for Thailand, we have maintained, and will continue to maintain, our opposition to any nation, large or small, that seeks to impose its will and domination over ourselves or others. We stand for mutual respect of each country's national identity and its choice of political, economic and social systems, free from external interference in any manner or form. This is the cardinal principle that must govern all interState relations involving Thailand."
106.	Thailand has demonstrated its goodwill and willingness to assume friendly and meaningful relations and to live in peace and amity with the countries of IndoChina, on the basis of mutual respect for sovereignty, territorial integrity and noninterference in each other's internal affairs. We are gratified that we have received a positive response from all concerned. It is our conviction that mutual trust and confidence can be rebuilt, and our common desire to usher in a new era of peace, progress and security can soon be translated into reality.
107.	One aftermath of the war in IndoChina which constitutes an acute problem for Thailand is the influx of displaced persons from the three IndoChina States into my country. Today, about 45,000 displaced persons from Kampuchea, Laos and Viet Nam are seeking temporary shelter in our territory, and this creates vast problems for Thailand. It has proved an extremely heavy burden in both costs and administration for the Thai Government, which has made every effort to provide care and maintenance for them.
108.	In this regard, I should like to take this opportunity to reassure the Assembly that the Thai Government's purpose in extending temporary shelter and assistance to these displaced persons is solely humanitarian, and that it seeks neither to protect nor to assist these displaced persons for political reasons or other selfish ends. Our authorities did not seek them out, nor did we encourage them to come, but none the less they came to Thailand of their own free will. All we are doing at present is to alleviate the human suffering and hardship arising from this influx of refugees. It is our hope that this emergency situation is of a temporary nature, and the Thai Government, I can assure you, is prepared to assist these people eventually to return to their homeland.
109.	In this connexion, my Government wishes to place on record its deep appreciation to Prince
Sadruddin Aga Khan, the United Nations High Commissioner for Refugees, for his concrete response to our appeal for additional assistance. The High Commissioner paid an official visit to Thailand during September this year which enabled him to gain an insight into the immensity of the problem of displaced persons now faced by the Thai Government. In accordance with our humanitarian aim, we have asked the United Nations High Commissioner for Refugees to supervise the efforts to alleviate the hardships of those displaced persons in Thailand. The High Commissioner's Office has now launched an urgent appeal for a fund of $12.4 million for the various projects to be implemented in Thailand, with assistance and full cooperation from the Thai authorities.
110.	My Government, therefore, wishes to take this opportunity to make an appeal to all members of the international community for generous contributions to the fund so as to enable the High Commissioner to carry out the activities in an urgent and effective manner. I also wish to thank the Government of Japan for its prompt and substantial contribution to this fund.
111.	With the passing of hostilities in IndoChina, it is now time to rebuild and rehabilitate the nations that have long been ravaged by the war. Thailand stands ready to cooperate with those countries and peoples in their constructive and productive endeavors.
112.	While a realistic assessment of the SouthEast Asian scene can bring forth a ray of light and optimism, the developments in the Korean peninsula offer little hope for concrete and decisive measures to remove tensions and prevent armed conflict in that area.
113.	Although 30 years have elapsed since Korea was divided into the North and the South, and 22 years since the establishment of the armistice, the reunification of Korea has not yet been achieved. It is, therefore, necessary that measures to accelerate its peaceful reunification be taken by all the parties directly concerned. When the joint communique was issued on 4 July 1972,3 it was generally anticipated that the dialog between the North and the South would result in some concrete progress towards the attainment of the goal of peaceful reunification of the country. Such, however, was not the case. My delegation would like to urge both parties to continue and intensify the dialog and to observe the principles of the North South joint communique.
114.	It appears to my delegation that, so long as mutual distrust and hostility continue to exist, it will be difficult to resolve the issue of United Nations military presence in Korea. Irrespective of any Government's views on the United Nations military involvement in Korea, the fact remains that only the Security Council has the authority to decide on the question of the dissolution of the United Nations Command. To facilitate such dissolution, it is incumbent upon all parties directly concerned to enter into negotiations with a view to concluding an alternative agreement to replace the military Armistice Agreement in Korea. Pending such substitute agreement, it is doubtful that any discussions or resolutions here would have practical effects upon the question of the United Nations Command or the peaceful reunification of Korea.
115.	It cannot be denied that one of the mqjor achievements of the United Nations since it came into existence is in the field of decolonization. The vast expansion of the United Nations membership is a living proof of the central role played by the Organization itself. This year, my delegation is happy to see an orderly and peaceful movement towards the full independence of three former Portuguese colonial Territories on the continent of Africa. The Thai Government welcomes their independence and joins others in greeting the People's Republic of Mozambique, the Republic of Cape Verde and the Democratic Republic of Sao Tome and Principe on their membership in the United Nations.
116.	We should also like to congratulate Papua New Guinea on the attainment of independence and in anticipation of its admission to the world Organization.
117.	It is our fervent hope that the Republic of South Viet Nam and the Democratic Republic of Viet Nam will soon take their rightful places among us here.
118.	My delegation is seriously concerned over the recent developments in Angola. However, we should like to express our hope that the efforts to settle the differences between the three liberation movements will be successful so that their long struggle for independence can happily be concluded.
119.	Very little progress has been made in the case of southern Africa. The adamant stand taken by the illegal minority regime in Southern Rhodesia is the major obstacle preventing the fulfillment of the legitimate aspirations of the people of Zimbabwe. The situation in Namibia, in which the United Nations has long been directly involved, has shown no sign of improvement. It seems that all the initiatives and efforts made towards the achievement of self-determination and independence have been frustrated by both Southern Rhodesia and South Africa, whose authorities continue to adhere to the inhumane practice of apartheid.
120.	Ever since the formation of the League of Nations the international community has had before it the question of world disarmament. Some important agreements on arms control and limitation have been concluded. But the solution to the problem of real disarmament measures remains as elusive as ever. The arms race in both nuclear and conventional weapons goes on unabated. In fact, while we all subscribe to the principle of disarmament and proclaim our sincerity in adopting disarmament measures, global expenditures on armaments are approaching $300,000 million a year. Is it any wonder that all over the world there should be a grave shortage of funds for development purposes?
121.	The SecretaryGeneral, in his very candid and lucid introduction to his report on the work of the Organization [AllOOOilAdd.l], has posed some very interesting and pertinent questions about the future role of the United Nations in disarmament. Year after year the First Committee allocates some 50 meetings to the general debate and the adoption of numerous resolutions, some of which are of no practical value. Perhaps it is high time that we devoted more time to the basic review of disarmament and to the question of structures and procedures of the United Nations negotiating machinery.
122.	My Government, together with the Governments of Indonesia, Malaysia, the Philippines and Singapore, is now actively engaged in discussions on measures leading to the creation of a zone of peace, freedom and neutrality in SouthEast Asia. This objective, as propounded by the Kuala Lumpur Declaration of 1971,4 is in line with our common desire to minimize bigPower rivalry in our region. In our view, the Declaration will pave the way to the establishment of a climate of regional harmony and cooperation, which will strengthen our efforts, individual and collective, to construct a peaceful and stable region. We believe that this worthy effort on the part of the five members of the Association of SouthEast Asian Nations deserves understanding and support and the participation of all the major Powers, as well as those within the region.
123.	There have been many changes in the world in the past 30 years. The political map of 1975 reflects the complexity of the political issues of our time. Military pacts have lost their effectiveness, political walls have crumbled, realignments and new orientations have come into play. A new international economic order is being devised. Interdependence and cooperation appear to be the key words for the solution of such global problems as the environment, the law of the sea and the population explosion. Also, the women of the world have become more assertive of their rights and have deservedly assumed their roles in the affairs of the world, especially in the realm of economic and social development. All are welcome changes, proving that the peoples of the world are no longer prisoners of the very rigid ideas and convictions of the past. Perhaps a further evidence may be our willingness to examine the United Nations Charter, which, after all, does not even reflect the authorship of half of the present United Nations Members.
124.	The Organization itself is also prepared to examine and review the economic and social structure of the present United Nations system. The question is not whether some restructuring of the system is called for, but how the restructuring should be undertaken in order effectively to meet the new challenges and requirements of the next decades. The actions and measures we may agree upon to correct the present system and capacity should improve our ability to cope with present and future world problems. Towards this end, we must all strive together.




